Citation Nr: 1442616	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  05-35 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for pulmonary tuberculosis (PTB).  

2.  Basic eligibility for nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty under honorable conditions in the U.S. Marine Corps from October 30, 1972, to December 7, 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  It was most recently before the Board in August 2012, when in addition to the issues previously identified, the issue of the Veteran's entitlement to service connection for a right leg and thigh disorder was also in appellate status.  All of the issues then on appeal were remanded by the Board in August 2012 so that additional development could be undertaken.  While the case remained in remand status, service connection for a right leg and thigh disorder was granted by the RO through its rating decision of March 2014, and that action effectively removed that issue from the Board's appellate jurisdiction.  Following the RO's completion of the actions sought, the case was returned to the Board.  

Notice is taken that the Veteran appointed the California Department of Veterans Affairs as his representative in matters before VA in April 2014.  


FINDINGS OF FACT

1.  PTB unequivocally existed prior to service entrance and it is equally unequivocal that such disorder was not aggravated in service.  

2.  No increase in disability of the Veteran's preexisting PTB is shown in service.  

3.  The Veteran served on active duty for a total of 38 days during a period of war and was not discharged from that period of active duty for a disability for which service connection has been established.  

CONCLUSIONS OF LAW

1.  PTB clearly and unmistakably preexisted service and was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

2.  The criteria for basic eligibility for VA nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance

This matter was previously remanded by the Board in August 2012 in order to accomplish certain development and, specifically, the conduct of a VA medical examination as to the claim for PTB and solicitation of a medical opinion as to the issues of preexistence of the claimed disorder and its inservice aggravation, followed by readjudication of the claims.  Notice is taken that the claim for basic eligibility for VA pension was previously noted by the Board to be inextricably intertwined with the claim for service connection for PTB and consideration thereof was deferred in the past until there was a final administrative decision as to the PTB claim.  All of the actions sought by the Board through its prior development request as to the matters herein addressed on their merits appear to have been completed as directed.  It is noted, as well, that neither the Veteran nor his representative argues otherwise.  As such, the Board finds that there has been compliance with the directives set out in the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notification obligation in this case was accomplished by way of the RO's letters to the Veteran in June 2004, October 2004, and March 2006 as to his original claim for service connection for PTB and for VA pension.  The claims were initially adjudicated in December 2004 and then readjudicated, following issuance of complete notice, as reflected by the supplemental statement of the case furnished to the Veteran in March 2009.  Based thereon and in the absence of any argument by the Veteran that VA has failed to meet its statutory obligation to notify him of the evidence and information needed to substantiate his claims, no prejudicial error is found to have resulted in the provision of notice. 

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  VA has obtained for review the Veteran's service treatment and personnel records, as well as VA treatment records and records from the Social Security Administration.  Private medical records have also been obtained or received and made a part of the file.  Also, the Veteran has not made the RO, the VA's Appeals Management Center, or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claims herein addressed and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

In addition, the record indicates that VA has afforded the Veteran a VA examination with respect to his claim for service connection for PTB.  No examination as to the claim for pension eligibility has been undertaken inasmuch as the RO has denied that claim administratively on the basis that the requisite service requirements had not been met so as to bestow eligibility for VA pension.  The report of the February 2014 examination for PTB indicates that the Veteran's claims folder was made available and reviewed by the VA examiner and the findings and opinions obtained as a result of that evaluation are found to be detailed and comprehensive, so as to permit the Board to afford fair and equitable consideration of the merits of that issue.  As such, further development action relative to the claims herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Service Connection: PTB

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was due to the natural progression of the disorder.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

On October 10, 1972, an enlistment examination of the Veteran was conducted.  The examination report indicates that the Veteran was enlisting in the Army (USA).  On the Report of Medical History, the Veteran specifically denied a history of tuberculosis (TB) or having lived with anyone who had TB.  Clinical evaluation of the Veteran's lungs and chest was normal along with a notation of a normal chest x-ray examination.  The examiner found that the Veteran was qualified for enlistment. 

On October 24, 1972, a second enlistment examination of the Veteran was conducted for entry into service in the Marine Corps.  Again, on the report of medical history he specifically denied a history of tuberculosis.  Clinical evaluation of the Veteran's lungs and chest was again normal along with a notation of a normal chest x-ray examination.  The examiner indicated that the Veteran was qualified for enlistment. 

The Veteran entered onto active duty in the Marine Corps on October 30, 1972.  A service treatment record reveals that the Veteran underwent a tuberculin sensitivity  test on November 14, 1972, which identified a positive purified protein derivative (PPD), as manifested by a 25 millimeter induration on the third day.  He was then referred for chest x-ray, which was accomplished on November 21, 1972, at which time the Veteran indicated that he had a previous infection of tuberculosis in 1968 and prior therapeutic or prophylactic treatment for tuberculosis, but no contact or exposure to tuberculosis or an infected person.  

A Medical Board Report, dated November 28, 1972, reveals that the Veteran reported that he had active tuberculosis in 1968 and that he was treated for three years with oral medication.  The recent positive PPD test result of an induration to 25 millimeters on the third day was noted.  X-ray examination revealed a one  centimeter calcified density in the right upper lung lobe.  The diagnosis was of an old pulmonary tuberculosis which existed prior to service and was not aggravated by service.  It was the finding of the Medical Board that the Veteran be discharged on the basis that he was unfit for duty, to which the Veteran chose not to submit a statement of rebuttal.  That finding was endorsed by the Chief, Bureau of Medicine and Surgery, to the Commandant of the Marine Corps, with notation that the Report of Medical History executed by the Veteran upon enlistment showed that he had failed to reveal the existence of the defect upon enlistment and that his concealment of that defect was not considered to be sufficiently serious as to warrant processing for an undesirable discharge.  As a result, a general discharge certificate was issued.  

In written statements, and his hearing testimony offered before RO and Board personnel, the Veteran asserts that because of his poor English language ability he did not understand the questions posed to him at that time of his Medical Board proceedings during service.  He asserts that he did not tell the service department medical personnel that he had a prior history of active tuberculosis in 1968.  He further claims that he did not have active tuberculosis prior to entry into service. 

The Veteran is competent to describe what comes to him through his senses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  He is not competent to opine as to medical etiology or to render a medical opinion as to aggravation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109, 112 (1999).  

In April 1979, the Veteran sought medical assistance for complaints of coughing, wheezing, shortness of breath, chest discomfort, and grey sputum.  A history of PTB which had been treated at San Francisco General Hospital in 1978 was recorded with the addition that he had finished a course of treatment for TB within the one-year period that followed.  Objective evaluation showed the chest to be clear to percussion and auscultation and an x-ray revealed old scarring of the right upper lobe.  No diagnosis was set forth; the Veteran was advised to discontinue smoking.  

In September 1979, the Veteran sought VA medical care for a complaint of upper back and chest pain of a few months' duration.  Per the Veteran, he had a prior history of TB, with diagnosis and treatment thereof at San Francisco General Hospital about two years prior thereto.  According to the Veteran, he completed more than one year of a multiple drug regimen for treatment of his PTB.  Clinically, the Veteran's chest was clear and his chest film showed minimal micronodular changes at the right apex.  The assessment was of rule out TB-"doubt this sounds muscular to me."  

When seeking VA outpatient dental care in March 1990, the Veteran denied ever having had TB.  Notation was made that the Veteran did not understand most of the questions asked on a medical history form even when items were explained to him by the history taker.  His English language skills were noted by the history taker as limiting his responses to the questions posed.  

Pursuant to the Board's recent remand, the Veteran underwent a VA medical examination in February 2014, findings from which yielded a diagnosis of PTB, inactive, unspecified as to either activity or latency, but with notation that it had been treated from 1968 to 1971 with oral medication.  The PTB diagnosis was stated by the VA examiner to date to 1968, but the VA examiner also noted that it was unclear whether the Veteran underwent any treatment for TB, referencing that he had reported not being ill or coughing when a positive PPD was returned in service, but took sick with severe coughing and hemoptysis within one week of his service discharge and remained sick for one month.  During that period, the Veteran reported that he had been seen and treated at San Francisco General Hospital and received Tagamet and possibly other medications.  (The Board notes parenthetically that attempts to obtain these records were made by VA, but no records were available for review beyond the seven-year retention period according to information supplied directly from the private hospital facility.)  No residual findings, signs, or symptoms due to PTB, inactive, were set forth and it was the opinion of the VA examiner that the evidence of record clearly and unmistakably showed that the Veteran had PTB that existed prior to his entry onto active duty.  Moreover, the VA examiner also found there to be a clear and unmistakable showing that the Veteran's preexisting PTB was not aggravated by service, or that any increase in disability was due to the natural progression of the disease.  Such opinions were based on a review of the claims folder indicating, significantly, the absence of abnormal findings identified on the examination at service entrance and the findings and conclusions reached by the inservice Medical Board.  It, too, was noted by the examiner that the Veteran had been informed of the Medical Board's findings and did not have the desire to submit a statement of rebuttal and, in addition, that no active TB was indicated after service discharge.  

Here, the absence of any notation of TB on the pertinent examination at service entrance to the Marine Corps raises a presumption of soundness at enlistment as to the claimed disorder.  That presumption in this instance is, however, rebutted by clear and unmistakable evidence that the Veteran's TB preexisted service.  Moreover, it is also clearly and unmistakably shown that the Veteran's TB was not aggravated by service.  Nearly all of the evidence is to that effect, excepting many of the Veteran's own written statements and his oral testimony at RO and Board hearings.  

In reaching the aforementioned conclusions, the Board notes that the Veteran's period of service was very brief and, notwithstanding the fact that no TB was shown on an enlistment examination, very shortly thereafter the existence of a positive reaction to a TB test was identified, as was a chest film showing residuals of an old TB infection.  The Veteran was not at all ill at the time of his enlistment examination, nor is it demonstrated that during his 38-day period of active service that he became ill or otherwise had contracted a respiratory infection or other infectious disease of the lungs.  It was the Veteran who advised inservice medical personnel and Medical Board members that he had developed tuberculosis in 1968 and was medically treated therefor and, although he was afforded the opportunity to challenge the findings of the Medical Board and offer rebuttal, he chose not to dispute any finding or conclusion rendered.  

The only contrary evidence is that provided by the Veteran through his oral and written statements, to the effect that he did not have TB prior to service and also, that, because he was unable to understand and/or communicate sufficiently in service due to his poor English language skills, he failed to adequately describe his medical history to service department personnel.  His statements that he misspoke or was misunderstood due to his reduced communication abilities at the time he was examined by medical personnel in service and during the subsequent Medical Evaluation Board proceedings are unsupported by the records compiled by the service department, which in no way reflect any communication difficulties whatsoever.  They are directly in opposition with the statements attributed to him by his inservice medical evaluators and those members of the Medical Evaluation Board that his PTB had originated in 1968 followed by its treatment.  There is shown to be a notation of communication difficulties postservice in 1990 but that alone is insufficient for corroboration of the claimed inservice language problems and does not bar the conclusion that PTB clearly and umistakably preexisted service and was not aggravated by service.  Kent, supra.  

To the extent that the Veteran now rejects those inservice statements and alleges that he never had TB prior to service or that it was first present only during and/or after service, the Board finds that his repudiation of his inservice statements to service department personnel is not credible, based on his many conflicting accounts as to the actual date of the onset of his TB.  Those accounts vary widely, and range from the week following service discharge in 1972 to as late as 1979.  His prior inconsistent statements permit the Board to conclude that the Veteran's account is not credible and that his attempt to deny what he told service department personnel as self-serving.  Moreover, the Veteran presents no other evidence corroborative of his account that he was without PTB prior to service, such as  statements from a family member, a treating medical professional, or someone else who may have been acquainted with him prior to service and had knowledge of his preservice medical history and/or his immediate postservice status.  As well, no medical professional offers evidence as to the non-existence of PTB prior to service, or any finding or opinion with respect to its inservice onset or aggravation.  The only medical professional to address the dispositive questions in the context of this claim, the VA examiner in February 2014, determined that there was no basis on which to grant service connection for PTB.  

On the basis of the foregoing, the Board concludes that the presumption of soundness at service entrance is rebutted by clear and unmistakable evidence that the claimed disorder preexisted service and was not aggravated by service.  No increase in the preexisting disability is demonstrated in service, such as to raise a presumption of inservice aggravation.  The Veteran does not credibly describe any inservice increase in severity of his preexisting PTB and any opinion offered by him as to inservice aggravation is beyond the scope of his competence.  As such, service connection for PTB must be denied.  

Pension Eligibility

VA shall pay to each veteran of a period of war who meets the service requirements of 38 U.S.C.A. § 1521(j) and who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct, pension benefits as prescribed by law.  A veteran meets the service requirements if he served in the active military, naval, or air service, (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521.  For the purposes of pension benefits, a person shall be considered to be permanently and totally disabled if such person is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from, (1) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by the VA Secretary to be of such a nature or extent as to justify a determination that persons suffering therefrom are permanently and totally disabled.  See 38 U.S.C.A. § 1502.  

The record indicates that the Veteran served 38 days during a period of war and received a discharge under honorable conditions because he was unfit for duty and should not have been enlisted.  Because there is no finding that the Veteran was released or discharged due to a service-connected disability, basic eligibility for VA nonservice-connected pension benefits is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Service connection for PTB is denied.  

Basic eligibility for VA nonservice-connected disability pension benefits is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


